Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-19 are allowed.  The prior art discloses healthcare delivery system and method as taught in Rock (US PUB 2014/0297301) and patient care surveillance system and method as taught in Amarasingham (US PUB 2015/0025329) and generating, recording, simulating, displaying and sharing user related real world activities, actions, events, participations, transactions, status, experience, expressions, scenes, sharing, interactions with entities and associated plurality types of data in virtual world as taught in Rathod (US PUB 2018/0350144). 
The following is a statement of reasons for the indication of allowable subject matter: Applicant’s invention distinguishes itself from the prior art due the claimed invention of  claim 16 recites “system comprising: a plurality of pervasive devices for automatically capturing unstructured input data in real time during an encounter between a patient and a healthcare provider during a patient visit, the unstructured input data comprising video data and audio data; one or more data stores, wherein the one or more data stores includes at least an electronic heath record for the patient; a non-transitory computer-readable medium for storing computer- executable instructions; and a processor in communication with the plurality of pervasive devices, the one or more data stores, and the non-transitory computer-readable medium, the processor being operative with the computer-executable instructions to: acquire the unstructured input data from the plurality of pervasive devices; integrate the unstructured input data from the plurality of pervasive devices into structured data for the patient by encoding the unstructured input data from the plurality of pervasive devices using a clinical ontology; based on the structured data automatically captured from the plurality of pervasive devices, automatically determining one or more of a position of the healthcare provider relative to the patient during the encounter, movements of the healthcare provider relative to the patient, and a position of the patient's body during the encounter; based on the one or more determinations from the structured data captured from the plurality of pervasive devices, determine a service that is provided by the healthcare provider during the patient visit; based on the service determined to be provided by the healthcare provider, generate billing data for one or more billing claims relating to the patient visit; and outputting the billing data to a payer of the one or more billing claims.”  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626